- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers ID (CNPJ/MF) 01.545.826/0001-07 Corporate Registry (NIRE) 35.300.147.952 Publicly-held Company  01610-1 NOTICE TO THE SHAREHOLDERS São Paulo, SP, Brazil, May 13 th , 2010  Pursuant to Article 12 of CVM Instruction 358/02, Gafisa S.A. (BOVESPA: GFSA3) hereby discloses to the market the following communication from its shareholder,Equity International LLC, a United States company, (Investor): 1. The investor declares that, having sold 9,000,000 ADRs, equivalent to 18,000,000 common shares, they now hold a total of 30,092,224 common shares, representing, directly or indirectly, 7.18% of the total shares issued by the company, which still qualifies them as holding a significant stake in the companys total capital stock, under the terms of article 12 of CVM Regulatory Instruction nº 358, issued by the Brazilian Securities Commission São Paulo, May 13 th , 2010. Alceu Duílio Calciolari Chief Financial and Investor Relations Officer of Gafisa S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 13, 2010 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:Chief Financial Officer and Investor Relations Officer
